NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO ALDANA HERNANDEZ,                          No.    20-71332

                Petitioner,                     Agency No. A205-536-547

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Hugo Aldana Hernandez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Aldana

Hernandez failed to establish that the harm he experienced or fears was or would

be on account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097

(9th Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Cruz-Navarro v. INS, 232 F.3d 1024, 1029 (9th Cir.

2000) (“Persecution occurring because a person is a current member of a police

force . . . is not on account of one of the grounds enumerated in the Act.” (internal

quotation marks and citation omitted)). Thus, Aldana Hernandez’s asylum and

withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Aldana Hernandez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief).




                                          2                                    20-71332
      We reject as unsupported by the record Aldana Hernandez’s contentions that

the agency ignored evidence or otherwise erred in its analysis of his claims.

      We do not consider materials included with Aldana Hernandez’s opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                     20-71332